DISTRIBUTION AGREEMENT AGREEMENT dated as of September 30, 2005, between Firsthand Funds (the "Fund"), an open-end, management investment company organized as a trust under the laws of the State of Delaware and ALPS Distributors, Inc., a Colorado corporation and a registered broker-dealer under the Securities Exchange Act of 1934, having its principal place of business in Denver, Colorado (the "Distributor"). WHEREAS, the Fund wishes to employ the services of the Distributor in connection with the promotion and distribution of the shares of each series of the Fund (the "Shares"); and NOW, THEREFORE, in consideration of the mutual promises and undertakings herein contained, the parties agree as follows: 1.Documents - The Fund has furnished or will furnish, upon request, the Distributor with copies of the Fund's Declaration of Trust, advisory agreement, custodian agreement, transfer agency agreement, administration agreement, current prospectuses and statement of additional information, and all forms relating to any plan, program or service offered by the Fund. The Fund shall furnish, within a reasonable time period, to the Distributor a copy of any amendment or supplement to any of the above-mentioned documents. Upon request, the Fund shall furnish promptly to the Distributor any additional documents necessary or advisable to perform its functions hereunder. As used in this Agreement the terms "registration statement", "prospectus" and "statement of additional information" shall mean any registration statement, prospectus and statement of additional information filed by the Fund with the Securities and Exchange Commission ("SEC") and any amendments and supplements thereto that are filed with the SEC. 2.Sales of Shares - The Fund grants to the Distributor the right to sell the Shares as agent on behalf of the Fund, during the term of this Agreement, subject to the registration requirements of the Securities Act of 1933, as amended (the "1933 Act"), the Investment Company Act of 1940, as amended (the "1940 Act") and of the laws governing the sale of securities in the various states ("Blue Sky Laws"), under the terms and conditions set forth in this Agreement. The Distributor shall have the right to sell, as agent on behalf of the Fund, the Shares covered by the registration statement, prospectus and statement of additional information for the Fund then in effect under the 1933 Act and 1940 Act. 3.Sales of Shares by the Fund - The rights granted to the Distributor shall be nonexclusive in that the Fund reserves the right to sell Shares to investors on applications received and accepted by the Fund. 4.Public Offering Price - Except as otherwise noted in the Fund's current prospectuses and/or statements of additional information, all Shares sold to investors by the Distributor or the Fund will be sold at the public offering price. The public offering price for all accepted subscriptions will be the net asset value per Share, as determined in the manner described in the Fund's current prospectuses and/or statements of additional information, plus a sales charge (if any) as described in the Fund's current prospectuses and/or statements of additional information. The Fund shall in all cases receive the net asset value per Share on all sales. If a sales charge is in effect, the Distributor shall have the right, subject to such rules or regulations of the SEC as may then be in effect pursuant to Section 22 of the 1940 Act to pay a portion of the sales charge to dealers who have sold Shares of the Fund. If a fee in connection with shareholder redemptions is in effect, the Fund shall collect the fee on behalf of the Distributor and, unless otherwise agreed upon by the Fund and the Distributor, the Distributor shall be entitled to receive all of such fees. 5.Suspension of Sales - The Fund reserves the right to suspend sales and the Distributor's authority to process orders for Shares on behalf of the Fund if, in the judgment of the Fund, it is in the best interests of the Fund to do so. Suspension will continue for such period as may be determined by the Fund. 6.Solicitation of Sales - In consideration of these rights granted to the Distributor, the Distributor agrees to use its best efforts to solicit orders for the sale of the Shares at the public offering price and will undertake such advertising and promotion as it believes is reasonable in connection with such solicitation. The Distributor shall review and file such materials with the SEC and the National Association of Securities Dealers, Inc. (the "NASD") to the extent required by the Securities Exchange Act of 1934, as amended (the "Exchange Act"), and the 1940 Act and the rules and regulations thereunder, and by the rules of the NASD.
